Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 08/22/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 08/22/2022, has been entered. Claims 1, 3-4, 7, 9, 11-12, and 17 have been amended. In response to Applicant’s Amendments, the claim objections have been overcome.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Therefore, the claims are afforded an effective filing date of 12/29/2018.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-8 are directed to a process, claims 9-16 are directed to a machine, and claims 17-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 9, and 17 recite at least the following limitations that are believed to recite an abstract idea:
obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type; 
obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content; 
identifying the historical scores of the plurality of products of the same type from the plurality of users as an input of a collaborative filtering technique, and obtaining a collaborative prediction score of the prediction product, 
the prediction product comprising a product that is not scored by the user and a product having a historical score, 
when collaborative filtering technique receives the historical scores, the technique obtains the collaborative prediction score of the prediction product according to a hidden relationship between the plurality of products input with the historical scores and the unscored product and a relationship between the users and the user, wherein, for the product with the historical score, the score of the product with the historical score is re-predicted by the collaborative filtering technique according to the relationship between the users and the user and the hidden relationship between the plurality of products with the historical scores and the unscored product; 
identifying the score of the first attribute content and the historical scores as inputs of an analysis, and obtaining a prediction score ratio of the second attribute and a collaborative prediction score ratio; 
calculating scores of the prediction product corresponding to the plurality of the users according to the prediction score of the second attribute, the prediction score ratio of the second attribute, the collaborative prediction score and the collaborative prediction score ratio; and 
recommending a prediction product to the user according to scores of prediction products.

The above limitations recite the concept of predictive recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 9, and 17 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A wave-filtering system comprising at least one processor, at least one storage, and a programed stored in the storage and performed by the processor
A deep neural network
a storage, a processor and a product recommendation program that is stored in the storage and can be performed by the processor
A computer readable storage medium, with a processor-executable product recommendation program stored in the storage medium
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-8, 10-16, and 18-20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A wave-filtering system comprising at least one processor, at least one storage, and a programed stored in the storage and performed by the processor
A deep neural network
a storage, a processor and a product recommendation program that is stored in the storage and can be performed by the processor
A computer readable storage medium, with a processor-executable product recommendation program stored in the storage medium
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steck (US 20200143448 A1), hereinafter Steck, in view of Gates et al (US 20100076958 A1), hereinafter Gates.

Regarding claim 1, Steck teaches a product recommendation method, comprising the following steps: 
obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type (Steck: “an interaction matrix 126 that represents historical preferences of the users for the items .” [0026] – “The interaction data 120 may be generated in any technically feasible fashion. … each item in the item set 124 is an item on a retail website, …each item in the item set 124 is a movie , X ( uj ) is a score when the uth user has rated the jth movie , and X ( uj ) is zero when the uth user has not rated the jth movie” [0031] – “an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items ” [0101]); 
obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content (Steck: “The preference prediction model 170 is a collaborative filtering recommendation model that computes predicted scores of users for items based on an interaction matrix 126 that represents historical preferences of the users for the items . Each predicted score represents a predicted preference of a user for an item .” [0026] – “The preference prediction model 170 is a linear model that, after training, generates a predicted score of a user for an item based a weighted aggregation of the historical preferences of the user for other items” [0028] – “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184.” [0094]);
identifying the historical scores of the plurality of products of the same type from the plurality of users as an input of a collaborative filtering system, and obtaining a collaborative prediction score of the prediction product (Steck: “The preference prediction model 170 is a collaborative filtering recommendation model that computes predicted scores of users for items based on an interaction matrix 126 that represents historical preferences of the users for the items . Each predicted score represents a predicted preference of a user for an item .” [0026] – “The preference prediction model 170 is a linear model that, after training, generates a predicted score of a user for an item based a weighted aggregation of the historical preferences of the user for other items” [0028] – “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184.” [0094]), 
the prediction product comprises a product that is not scored by the user and a product having a historical score (Steck: “The preference prediction model 170 is a linear model that , after training , generates a predicted score of a user for an item based a weighted aggregation of the historical preferences of the user for other items . The predicted score predicts a degree of preference of the user for the item .” [0028] – “The service application ranks the items with which the user has not previously interacted based on the predicted preferences .” [0099]), 
the collaborative filtering system comprises at least one processor, at least one storage, and a program that is stored in the storage and is performed by the processor (Steck: “implement a recommendation system that recommends items that are most likely to be of interest to users using a preference prediction model 170. The preference prediction model 170 is a collaborative filtering recommendation model that computes predicted scores of users for items based on an interaction matrix 126 that represents historical preferences of the users for the items.” [0026] – See in particular Figure 1, which illustrates the filtering model executing on a computer 110 with processor 112 and memory 116 storing the model.), 
when the collaborative filtering system received the historical scores, the program is executed by the processor such that the collaborative filtering system obtains the collaborative prediction score of the prediction product according to a hidden relationship between the plurality of products input with the historical scores and the unscored product and a relationship between the users and the user (Steck: “The preference prediction model 170 is a collaborative filtering recommendation model that computes predicted scores of users for items based on an interaction matrix 126 that represents historical preferences of the users for the items . Each predicted score represents a predicted preference of a user for an item .” [0026] – “The preference prediction model 170 is a linear model that, after training, generates a predicted score of a user for an item based a weighted aggregation of the historical preferences of the user for other items” [0028] – “a pre - training application generates an item - item Gram matrix based on a user - item interaction matrix that represents the historical preferences of users for items .” [0096] – “using collaborative filtering recommendation models that predict the preferences of users for items based on the historical preferences of those users and / or other users for the same and / or similar items” [0003]), 
wherein, for the product with the historical score, the score of the product with the historical score is re-predicted by the collaborative filtering system according to the relationship between the users and the user and the hidden relationship between the plurality of products with the historical scores and the unscored product (Steck: “new user preferences may be established as users interact with the items recommended via a recommender deep neural network , which can degrade the accuracy of the recommender deep neural network unless the neural network is retrained to account for those new preferences .” [0017] – “The preference prediction model 170 is a collaborative filtering recommendation model that computes predicted scores of users for items based on an interaction matrix 126 that represents historical preferences of the users for the items . Each predicted score represents a predicted preference of a user for an item .” [0026]);
identifying the score of the first attribute content and the historical scores as inputs of a deep neural network model, and obtaining a prediction score ratio of the second attribute and a collaborative prediction score ratio; calculating scores of the prediction product corresponding to the plurality of the users according to the prediction score of the second attribute, the prediction score ratio of the second attribute, the collaborative prediction score and the collaborative prediction score ratio (Steck: “the self - similarity prevention constraint can be incorporated into the objective function to generate a Lagrangian that includes a vector of N Lagrangian multipliers” [0097] – “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184. At step 418 , the service application 180 ranks , by predicted score , items 224 in the item set 124 and optionally filters the ranked items 124 to remove the items 224 with which the user 122 has interacted to generate the recommended item list.” [0094] – “The preference prediction model may compute and output predicted preferences at any level of granularity based on the weight matrix and at least a portion of the interaction matrix .” [0098] – “the interaction data 120 described previously herein in conjunction with FIG. 2 was used to compare the performance of the preference prediction model 170 and a Variational Autoencoder (a deep neural network with three hidden layers) using comparable processors. …Empirical results have also shown that the accuracy of the preference prediction model 170 is comparable or better than the accuracy of a typical recommender deep neural network.” [0089-0090]); and 
recommending a prediction product to the user according to scores of prediction products (Steck: “At step 420 , the service application 180 assigns the highest ranked items 124 as per the recommended item list to the interface elements 192 and causes the application interface 190 to be displayed to the user.” [0420]),
but does not specifically teach that the collaborative filtering system is a collaborative wave-filtering system. 
However, Gates teaches a product recommender system (Gates: Abstract), including that the collaborative filtering system is a collaborative wave-filtering system (Gates: “the collaborative filter engine can calculate the similarity between two different media items by representing each item as a vector in a multidimensional vector space. The number of dimensions is equal to the number of users in the purchase matrix 306. A correlation between items is developed by computing the distance between vectors. A pure or modified trigonometric function (e.g. cosine or sine function) can be used to calculate the distance between vectors. ” [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Steck would continue to teach identifying the historical scores of a plurality of products as inputs of a collaborative filtering system, except that now it would also teach that said system is a wave-filtering system, according to the teachings of Gates. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to generate similarity data between products (Gates: [0009]).

Regarding Claim 2, Steck/Gates teach the product recommendation method of claim 1, wherein the step of obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type comprises: identifying a historical score of the product with the first attribute content as a score of the first attribute content according to the historical scores of the plurality of products of the same type from the plurality of users, when only one of the products has the first attribute content; and, identifying a sum of the historical scores of the plurality of products with the first attribute content as the score of the first attribute content according to the historical score of the plurality of products of the same type from the plurality of users, when the plurality of products all have the first attribute content (Steck: “The interaction data 120 may be generated in any technically feasible fashion. … each item in the item set 124 is an item on a retail website, …each item in the item set 124 is a movie , X ( uj ) is a score when the uth user has rated the jth movie , and X ( uj ) is zero when the uth user has not rated the jth movie” [0031] – “an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items ” [0101] – It is recognized that the predicted score of a product is based only on the historical scores of those items of the same attribute. ).

Regarding Claim 3, Steck/Gates teach the product recommendation method of claim 1, wherein the step of obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type comprises: identifying a historical score of the product with the first attribute content as a score of the first attribute content according to the historical scores of the plurality of products of the same type from the plurality of users, when only one of the products has the first attribute content; and, identifying an average value of the historical scores of the plurality of products with the first attribute content as the score of the first attribute content according to the historical score of the plurality of products of the same type from the plurality of users, when the plurality of products all have the first attribute content (Steck: “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184.” [0094] – “an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items ” [0101] – “the convex objective 358 of the training application 150 is to minimize , over the weight matrix 160 , the sum of the loss function 310 and the regularization term 320 subject to the self - similarity prevention constraint 330 .” [0067]).

Regarding Claim 4, Steck/Gates teach the product recommendation method of claim 1, wherein the step of obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type comprises: normalizing a historical score of the product with the first attribute content as a score of the first attribute content according to the historical scores of the plurality of products of the same type from the plurality of users, when only one of the products has the first attribute content; and, normalizing an average value of the historical scores of the plurality of products with the first attribute content as the score of the first attribute content according to the historical score of the plurality of products of the same type from the plurality of users, when the plurality of products all have the first attribute content (Steck: “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184.” [0094] – “an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items ” [0101] – “the convex objective 358 of the training application 150 is to minimize , over the weight matrix 160 , the sum of the loss function 310 and the regularization term 320 subject to the self - similarity prevention constraint 330 .” [0067]).

Regarding Claim 5, Steck/Gates teach the product recommendation method of claim 1, wherein the step of obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content comprises: obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute; and obtaining the second attribute of the prediction product and the second attribute content in the second attribute, when the second attribute has a plurality of second attribute contents, identifying the highest score of first attribute contents corresponding to the second attribute contents as the score of the second attribute (Gates: “Songs A and B may co-occur equally as often as Songs A and C, but songs A and B can have a higher similarity score (that is, deemed more similar) than Songs A and C if Song B is more popular overall. One way of determining the popularity of the different songs is by measuring how often each song occurs in the overall data set.” [0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steck with Gates for the reasons identified above with respect to claim 1. 

Regarding Claims 9-13, the limitations of system claims 9-13 are closely parallel to the limitations of method claims 1-5, with the additional limitations of a storage, a processor and a product recommendation program that is stored in the storage and can be performed by the processor (Steck: [0023], Claim 20), and are rejected on the same basis.

Regarding Claims 17-18, the limitations of claims 17-18 are closely parallel to the limitations of method claims 1-2, with the additional limitations of a computer readable storage medium, wherein a product recommendation program is stored in the storage medium, wherein the product recommendation program is executed by the processor (Steck: [0111], Claim 11), and are rejected on the same basis.

Claims 6-8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steck, in view of Gates, and further in view of Lang et al (US 5867799), hereinafter Lang.

Regarding Claim 6¸Steck/Gates teach the product recommendation method of claim 1, but do not specifically teach that the step of obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content comprises: obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute, and obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when the second attribute has a plurality of second attribute contents, identifying an average value of scores of first attribute contents corresponding to the second attribute contents as the score of the second attribute. 
However, Lang teaches collaborative recommendation filtering systems (Lang: Abstract, Col. 5, lines 45-50), including obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute, and obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when the second attribute has a plurality of second attribute contents, identifying an average value of scores of first attribute contents corresponding to the second attribute contents as the score of the second attribute (Lang: “the probability calculation for each article's words becomes a simple, linear one that can be computed in O(ld) … compute the term weights, normalize the weight vector for each informon A, and find the average of the vectors for each rating category M.” Col. 12, lines 50-65 – “the TF-IDF representation and the cosine Similarity metric, i.e., the normalized dot product, will be used.” Col. 23, lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Steck/Gates would continue to teach obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content, except that now it would also teach obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute, and obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when the second attribute has a plurality of second attribute contents, identifying an average value of scores of first attribute contents corresponding to the second attribute contents as the score of the second attribute, according to the teachings of Lang. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to extract data using collaborative filtering (Lang: Col. 3, lines 34-40).

Regarding Claim 7, Steck/Gates/Lang teach the product recommendation method of claim 6, wherein the step of recommending a prediction product to the user according to scores of prediction products comprises: recommending a prediction product with a score higher than a preset recommendation score for the users according to the scores of the prediction products (Steck: “At step 420 , the service application 180 assigns the highest ranked items 124 as per the recommended item list to the interface elements 192 and causes the application interface 190 to be displayed to the user .” [0094]).

Regarding Claim 8, Steck/Gates/Lang teach the product recommendation method of claim 6, wherein the step of recommending a prediction product to the user according to scores of prediction products comprises: recommending a prediction product with a preset recommendation number for the users according to the scores of the prediction products (Steck: “. At step 420 , the service application 180 assigns the highest ranked items 124 as per the recommended item list to the interface elements 192 and causes the application interface 190 to be displayed to the user .” [0094]).

	Regarding Claims 14-16 and 19-20, the limitations of method claims 14-16 and claims 19-20 are closely parallel to the limitations of method claims 6-7 and are rejected on the same basis.


Response to Arguments
	Applicant's arguments filed 08/22/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues that  the claims, as amended, are integrated into a practical application, arguing that these limitations result in “the accuracy of the product recommendation method [being] improved,” as well as the user experience. Applicant further argues that “the deep neural network is also aimed at differences in the inherent attributes of the product itself that are easily ignored in the prior art, and is configured to obtain a prediction score ratio of the second attribute and a collaborative prediction score ration, so as to calculate scores of the prediction product corresponding to the plurality of users, thereby solving a problem that the product attribute information is not considered in the prior art, and realizing product recommendation based on the product score.” Applicant argues that, therefore, the collaborative wave-filtering system and deep neural network “not only improve the accuracy of the product recommendation, but also enhance the user experience.”
Examiner respectfully disagrees. With reference to MPEP 2106.05(b), “merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.” The Manual further provides an example of a particular machine, describing a claim that recites “the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged.” In contrast, the pending claims merely invoke the claimed models (DNN, wave-filtering) at a high level of generality, without any level of specificity beyond the steps of the abstract idea. Rather than reciting an improvement in the functioning of a computer, or other technology, implementing the judicial exception with a particular machine, or applying the judicial exception in some other meaningful way as detailed by MPEP 2106.04(d), the claims merely create a general linking of the judicial exception to a particular technological environment of neural networks and wave filtering. At best, the alleged improvements to prediction accuracy and user experience amount to business improvements rather than technological ones.

 Applicant further argues that the claims, as amended, “amount[] to significantly more than the judicial exception,” arguing that the claims are “necessarily rooted in collaborative wave-filtering technology…in order to effectively display a degree of the user’s attitude to the product specifically arising in the realm of the recommendation.”
Examiner respectfully disagrees. The computer-related additional elements of the claims are recited at a high level of generality and merely constitute instructions to implement the abstract idea on a computer, or to use the computer (in particular, the wave-filtering model and neural network) as a tool to perform the abstract idea, without significantly more [MPEP 2106.05(f)]. Rather than being rooted in said technology, the claims merely invoke it at a high level to be executed on generic computing equipment to perform the steps of the abstract idea.
Claim Rejections – 35 USC § 103
	Applicant argues that the newly amended limitations of the claims are not taught by the previous combination of references. 
Examiner respectfully disagrees. Steck teaches a preference prediction model based on an interaction matrix, which utilizes a collaborative filtering model, trained on historical data and executed on a computer, to obtain predictive preference scores based on received historical data. The matrices of Steck allow the system to perform a vector - matrix multiplication between the user vector of the user for whom the prediction is being made and the weight matrix that accounts for weights and bias parameters identified by a neural network from the differences in predicted preferences and historical preferences to compute a predicted score vector for the user. This matrix calculation allows for the scoring of a product based on the historical data of the user and other users for the same or similar items, specifically allowing for the system to create a prediction score for each item in order to determine the predicted items most likely to be of interest to the user. Similarly, with respect to claims 3-4, Steck teaches a regularization between the input interaction matrix and predicted score matrix to provide greater validation in the preference scores determined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684